THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

TERRELL STEVENSON,

PeUUonen

v. § criminal No. 3:12-cR-145
. Civil Action No. 3:18-CV-0057

UN|TED STATES OF AMER|CA, : (JUDGE MAR|AN|)

Respondent

ORDER
/

AND NOW, THlS :ZZ 67 l DAY OF FEBRUARY 2019, upon consideration

of Petitioner’s Motion to Vacate, Set Aside or Correct Sentence by a Person in Federa|
Custody under 28 U.S.C. § 2255 (Doc. 593), lT lS HEREBY ORDERED THAT:

1. Defendants’ Motion is GRANTED lN PART and DEN|ED lN PART for the
reasons discussed in the simultaneously filed Memorandum;

2. The Motion is GRANTED as to Petitioner’s multiplicity claim based on 18
U.S.C. § 922(g);

3. The motion is DEN|ED in all other respects;

4. Petitioner’s Motion to Compe| Production of the United States’ June 24, 2014,
Plea Agreement Proposal (Doc. 605) is DEN|ED.

5. There is no basis for the issuance of a certificate .of appealabilityl

//'_'\

/ ,{/#’(ld¢'zzq

§obert D. arlani
United States District Judge

 

 

